When this case was being considered originally we had not been favored with a brief for appellant and in some way overlooked the fact that many objections to the court's charge had been brought forward.
We fail to see the applicability of the law of negligent homicide under the facts. That the unlawful violence directed towards his wife by appellant would result in her death might not have been contemplated by him, but in inflicting it the elements of negligence or accident seem entirely wanting.
The question that has given us most concern was appellant's objection to the charge because it omitted any instruction on the law of aggravated assault. It has been especially troublesome in view of the express repeal by the Legislature of Articles 1261, 1262, 1263 and 1264 of the Penal Code. The articles in question were as follows:
"Art. 1261. * * * The instrument or means by which a homicide is committed are to be taken into consideration in judging of the intent of the defendant; if the instrument be one not likely to produce death, it is not to be presumed that death was designed, unless from the manner in which it was used such intention evidently appears."
"Art. 1262. * * * If any injury be inflicted in a cruel manner, though with an instrument not likely under ordinary circumstances to produce death, the killing will be manslaughter or murder, according to the facts of the case."
"Art. 1263. * * * Where a homicide occurs under the influence of sudden passion, but by the use of means not in their nature calculated to produce death, the person killing is not deemed guilty of the homicide, unless it appear that there was an intention to kill, *Page 238 
but the party from whose act the death resulted may be prosecuted for and convicted of any grade of assault and battery."
"Art. 1264. * * * Where the circumstances attending a homicide show an evil or cruel disposition or that it was the design of the person offending to kill, he is deemed guilty of murder or manslaughter, according to the other facts of the case, though the instrument or means used may not in their nature be such as to produce death ordinarily."
If the state's evidence is to be believed there is no doubt but that the injuries on deceased were inflicted in a most cruel manner and under circumstances which showed an evil and cruel disposition. It is difficult to bring ourselves to believe that the Legislature contemplated the full effect of the repeal of said articles but only had in mind their relation to the crime of "manslaughter" which was eliminated by the same act of the Legislature. Appellant denied the acts of violence and at the same time asserted that he never at any time intended to kill his wife. There is no question but that the violence was committed by the use of means not in their nature ordinarily calculated to produce death. By the repeal of the articles in question the trial court was precluded from giving specific instructions thereunder and likewise this court can no longer give them application. We must therefore, the best we can, in the absence of the repealed articles, construe our present definition of murder, which is as follows:
"Whoever shall voluntarily kill any person within this State shall be guilty of murder. Murder shall be distinguished from every other species of homicide by the absence of circumstances which reduce the offense to negligent homicide or which excuse or justify the killing. Article 1256, P. C."
Intent to kill being absent although death results, what offense, if any, would accused be guilty of? If the evidence raise the issue of lack of intent to kill should the court instruct on aggravated assault? These questions were rather exhaustively considered in the recent case of Miller v. State, reported in the last Advance Sheet of the Southwestern Reporter, Volume 13, 2d, page 685, and the conclusion reached that under our present statute an intent to kill was an essential ingredient of the crime of murder, and that when the issue was raised that such intent was wanting an instruction on aggravated assault was called for. It follows that the failure of the court to instruct upon that issue in the present case was an omission which demands a reversal. *Page 239 
There is evidence in the record that appellant had previously been charged with murder in Travis County, convicted upon the trial of manslaughter and served a term in the penitentiary. The charge was objected to because it did not instruct the jury that this incident could not be considered in determining the question of appellant's guilt or innocence in the present prosecution, but should be limited to the question of appellant's credibility as a witness. Upon another trial such instruction would be appropriate.
The motion for rehearing is granted, the judgment of affirmance set aside and the judgment of the trial court is now reversed and the cause remanded.
Reversed and remanded.